Citation Nr: 1225632	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and memory loss, including as due to a neck or back disorder.

4.  Entitlement to service connection for a disorder manifested by painful joints and myofascial pain, including as due to a neck or back disorder.

5.  Entitlement to service connection for neuropathy of the upper and lower extremities with sciatica, including as due to a neck or back disorder.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to April 1969.  He also had service in the Army National Guard, including a period of active duty for training from November 1964 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for depression and memory loss specifically, the Board notes that the Veteran has been diagnosed with multiple acquired psychiatric disorders, including both depression and an anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder, to include depression and memory loss.  See Clemons, 23 Vet. App. 1 (2009).

In June 2011, the Veteran testified during a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In January 2012, the Board notified the Veteran by letter that the Veterans Law Judge who had conducted the June 2011 hearing was no longer employed by the Board.  The Veteran was informed that if he desired another hearing, one would be scheduled for him.  In February 2012, the Board received notice from the Veteran that he wished to be scheduled for a new hearing.

The Board subsequently remanded the case in March 2012 and instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a new hearing.  The AOJ scheduled a videoconference hearing, which was held in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, in a July 2011 statement to VA, the Veteran indicated that he first experienced headaches in service and has continued to experience headaches from that time to the present.  The Board thus infers a claim for service connection for headaches.  As this claim has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the AOJ for appropriate action.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

At the outset, the Board notes the enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the RO provided the Veteran a notice letter concerning his claims of service connection on a direct basis in October 2008.  However, the Veteran has stated in multiple submissions to VA, including at his May 2012 hearing before the undersigned Veterans Law Judge, that he believes he has an acquired psychiatric disorder, neuropathy of the upper and lower extremities, and a disorder manifested by painful joints and myofascial pain that are secondary to neck and low back disorders, for which he is also seeking service connection.  The Board thus finds that consideration must be given to service connection for an acquired psychiatric disorder, neuropathy of the upper and lower extremities, and a disorder manifested by painful joints and myofascial pain as secondary to a neck or low back disorder.  Because the Veteran has not been provided proper notice concerning the information or evidence needed t o establish these secondary service connection claims, the Board finds action is required to satisfy the notification provisions of the VCAA regarding this issue.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

Accordingly, the AOJ must, prior to re-adjudication in accordance with this remand, issue a supplemental notice letter that specifically addresses the claims of service connection for an acquired psychiatric disorder, neuropathy of the upper and lower extremities, and a disorder manifested by painful joints and myofascial pain secondary to other disability, to include the information and evidence needed to substantiate such a claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Regarding the Veteran's service connection claims, the Board acknowledges that the Veteran contends that he has disorders of the neck and low back that he believes are directly related to military service.  In particular, the Veteran claims that he injured his back on two occasions when he fell while on active duty for training and that his current neck and low back problems stem from those injuries.  He also claims that his initial neck and back injuries were exacerbated by his active duty, during which he was often required to carry heavy loads and operate heavy equipment on bumpy, unimproved roads.  The Veteran further contends that he has an acquired psychiatric disorder, to include depression and memory loss; a disorder manifested by painful joints and myofascial pain; and neuropathy of the bilateral upper and lower extremities with sciatica.  These disabilities the Veteran claims are directly related to service or, alternately, developed secondary to a neck or low back disorder.

Regarding diagnosis of the Veteran's disabilities, the Board acknowledges that service treatment records reflect that he was treated in December 1964 for symptoms of hyperventilation, which were determined to be caused by an upper respiratory infection.  He was also seen in December 1964 for complaints of pain in his ankle and in March 1965 for complaints of knee pain.  No follow-up visits for either complaint are noted in the record, although the Veteran was again seen in March 1967 for complaints of a "throbbing knee," which he reported having bumped the year prior.  He was seen in February 1969 for complaints of back pain, which was diagnosed at the time as a muscle sprain.  His separation reports of medical history and examination, dated in February 1969, do not note any musculoskeletal, neurological, or psychiatric abnormalities.  

Post-service records document that the Veteran first sought treatment for complaints of neck and back pain in 1984, at which time he complained of experiencing "chronic" pain.  At an October 1991 treatment visit, he was treated for lumbar strain; at that time, he complained of having experienced low back pain for approximately 20 years.  He has further been treated for neuropathy of the right and left lower extremities, which was first noted in July 2003 by a private physician.  In addition, the Veteran was noted by a private treatment provider in September 2008 to experience a "congenital" spondylosis in his lumbar spine that was "definitely ... aggravated" by service.  He was further diagnosed with myofascial left low back pain by his primary care physician in December 2003 and had a diagnosis of degenerative disc disease in his lumbar and cervical spine.  He continued to seek treatment for pain in his neck and low back that radiates to his extremities.

The Veteran has testified before the undersigned Veterans Law Judge as to the provenance of his claimed disorders.  In that connection, the Veteran contended at his May 2012 hearing that he injured his back in service and has continued to have back and neck pain from that time to the present.  He also stated at the hearing that he has experienced radiating pain in his extremities, as well as joint pain, that he attributes to his back disorder.  The Veteran further contended at the hearing that he went AWOL for 12 days during service because he was "stressed out" that his back pain caused him to lag behind his fellow soldiers.  In addition, the Veteran submitted a letter from the receptionist for a chiropractor the Veteran claims to have seen for treatment.  In the letter, dated in July 2011, the receptionist attests that she recalls that the Veteran sought treatment from her employer beginning in 1969 for "low-back" problems.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms of back or neck problems during service, or symptoms of a current problem.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that an appellant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a neck disorder and a low back disorder on a direct basis, and for an acquired psychiatric disorder, to include depression and memory loss; a disorder manifested by painful joints and myofascial pain; and neuropathy of the extremities with sciatica, both on a direct basis and as secondary to a neck or low back disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded VA examinations in order to obtain a current diagnosis of his claimed disabilities based on both an examination and a thorough review of the claims file.  

Specifically, the Veteran should be afforded a full evaluation in order to determine the current diagnosis or diagnoses of his claimed neck and low back disorders; disorder manifested by painful joints and myofascial pain; neuropathy of the extremities with sciatica; and acquired psychiatric disorder.  In addition to conducting physical and psychiatric examination, the designated examiner(s) must provide a medical nexus opinion with respect to any identified disorder.  The opinions must address whether the Veteran has any neck or low back disorder that is directly attributable to his military service, to include in particular his February 1969 in-service treatment for muscle sprain.  The examiner must include a well-reasoned medical opinion addressing the onset of any diagnosed neck and low back disorder and the medical probabilities that such disability is related to the Veteran's time in service, particularly in light of his contentions, his in-service treatment for muscle sprain, and the current complaints of pain in his neck and low back as documented by his treatment providers.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  

The examiner(s) must also provide clear diagnoses for any acquired psychiatric disorder, to include depression and memory loss; disorder manifested by painful joints and myofascial pain; and neuropathy of the extremities with sciatica found on examination.  The examiner must offer a well-reasoned etiological opinion as to whether any diagnosed neck or low back disorder caused any psychiatric disorder, to include depression and memory loss; disorder manifested by painful joints and myofascial pain; or neuropathy of the upper and lower extremities with sciatica-or, if not the cause, whether any diagnosed low back or neck disorders have made such disabilities worse.  Allen, supra.  The examiner must also offer a well-reasoned opinion as to whether any diagnosed acquired psychiatric disorder, disorder manifested by painful joints and myofascial pain, or neuropathy of the upper and lower extremities with sciatica is directly linked to the Veteran's time on active duty.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The Veteran must be specifically provided with notice concerning the information and evidence needed to substantiate the claims on appeal for service connection on both a direct and secondary basis.

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination(s) and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  

The examiner must review the claims file, examine the Veteran, and provide diagnoses for each neck and low back disorder the Veteran currently experiences.  For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder began during service or is otherwise attributable to the Veteran's period of service or event coincident therewith, such as his February 1969 muscle sprain.  

An examiner must further offer an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder, to include depression and memory loss; disorder manifested by painful joints and myofascial pain; or neuropathy of the upper and lower extremities with sciatica had its onset in service; is otherwise related to military service; or was caused or aggravated (permanently worsened beyond normal progression) by a low back or neck disorder.  (If the Veteran is found to have any disability that is aggravated by any neck or low back disabilities, the examiner must also quantify the approximate degree of aggravation.)  

The examiner must review the Veteran's claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  

3.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board for further consideration.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


